Citation Nr: 1814966	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee, in excess of 10 percent prior to December 19, 2011, and in excess of 20 percent from December 19, 2011.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board recognizes that the Veteran requested a Travel Board hearing on his March 2010 substantive appeal.  However, the Veteran subsequently indicated in March 2010 that he no longer wanted a hearing.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2017). 

This appeal is Remanded to the AOJ for further development.


REMAND

Following the last adjudication of the claim for an increased rating in the August 2017 supplemental statement of the case (SSOC), an October 2017 VA examination was associated with the claims file.  As this evidence has not been reviewed by the RO in the first instance, it is remanded.

Further, during the course of this appeal, the Veteran filed a claim for TDIU based in part on his service-connected left knee.  It appears that this claim is being developed.

Accordingly, this matter is hereby REMANDED for the following action:

1. Continue to develop the claim for TDIU, to include obtaining any relevant Social Security Administration records.

2. Thereafter, review all the evidence of record added to the file since the August 2017 SSOC, including the October 2017 VA examination.  If the benefits requested are not granted in full, issue a SSOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).





